Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 1 of 6 PageID #: 1345




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  IN RE: SITAGLIPTIN PATENT LITIGATION      MDL No. 19-2902-RGA


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-310-RGA

  ALVOGEN PINE BROOK LLC F/K/A
  ALVOGEN PINE BROOK, INC., ALVOGEN
  MALTA OPERATIONS LTD.,

                   Defendants.


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-311-RGA

  ANCHEN PHARMACEUTICALS, INC., and
  PAR PHARMACEUTICAL, INC.,

                   Defendants.


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-312-RGA

  SANDOZ INC.,

                   Defendant.
Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 2 of 6 PageID #: 1346




  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-313-RGA

  APOTEX INC., and APOTEX CORP.,

                   Defendants.


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-314-RGA

  ZYDUS PHARMACEUTICALS (USA) INC.
  and CADILA HEALTHCARE LTD.,

                   Defendants.


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-317-RGA

  WATSON LABORATORIES, INC., and TEVA
  PHARMACEUTICALS USA, INC.,

                   Defendants.


  MERCK SHARP & DOHME CORP.,

                   Plaintiff,

       v.                                    C.A. No. 19-318-RGA

  TEVA PHARMACEUTICALS USA, INC.,

                   Defendant.




                                      2
Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 3 of 6 PageID #: 1347




  MERCK SHARP & DOHME CORP.,

                        Plaintiff,

         v.                                               C.A. No. 19-319-RGA

  SUN PHARMACEUTICAL INDUSTRIES
  LTD.,

                        Defendant.


  MERCK SHARP & DOHME CORP.,

                        Plaintiff,

         v.                                               C.A. No. 19-347-RGA

  LUPIN LIMITED, and LUPIN
  PHARMACEUTICALS, INC.,

                        Defendants.


MERCK SHARP & DOHME CORP.,

                       Plaintiff,

               v.                                            C.A. No. 19-1489-RGA

MYLAN PHARMACEUTICALS INC.,

                       Defendants.


                                STIPULATION AND ORDER

       WHEREAS, the parties have served their opening, answering and reply briefs relating

to claim construction, pursuant to the Scheduling Order (D.I. 13, ¶ 8);

       WHEREAS, Plaintiff’s opening claim construction brief did not address whether the

“absorption band” claim term was a mistake;



                                                3
Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 4 of 6 PageID #: 1348




       WHEREAS, the parties dispute whether Plaintiff or Defendants first raised the issue of

whether the “absorption band” claim term was a mistake, and whether Plaintiff was entitled to

address this argument in its reply brief; and

       WHEREAS, in an effort to avoid raising a dispute with the Court, the parties met and

conferred and agreed, subject to the approval of the Court, that Defendants would be permitted

one additional page (i.e., 250 words per the Court’s Standing Order Regarding Briefing in All

Cases, dated Dec. 19, 2019) for their sur-reply claim construction brief solely to address the

mistake issue.

       IT IS HEREBY STIPULATED AND AGREED by and among the parties, subject to

the approval of the Court, that the length of Defendants’ sur-reply claim construction is

extended by 250 words, to be used solely to address the mistake issue.


 McCARTER & ENGLISH, LLP                            HEYMAN ENERIO
                                                    GATTUSO & HIRZEL LLP

 /s/ Daniel M. Silver                               /s/ Dominick T. Gattuso
 Michael P. Kelly (#2295)                           Dominick T. Gattuso (#3630)
 Daniel M. Silver (#4758)                           Aaron M. Nelson (#5941)
 Alexandra M. Joyce (#6423)                         300 Delaware Avenue, Suite 200
 Renaissance Centre                                 Wilmington, DE 19801
 405 N. King Street, 8th Floor                      (302) 472-7300
 Wilmington, Delaware 19801                         dgattuso@hegh.law
 (302) 984-6300                                     anelson@hegh.law
 mkelly@mccarter.com
 dsilver@mccarter.com                               Attorneys for Defendant Sandoz Inc.
 ajoyce@mccarter.com

 Attorneys for Plaintiff




                                                4
Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 5 of 6 PageID #: 1349




 HEYMAN ENERIO                            HEYMAN ENERIO
 GATTUSO & HIRZEL LLP                     GATTUSO & HIRZEL LLP

 /s/ Dominick T. Gattuso                  /s/ Dominick T. Gattuso
 Dominick T. Gattuso (#3630)              Dominick T. Gattuso (#3630)
 Aaron M. Nelson (#5941)                  Aaron M. Nelson (#5941)
 300 Delaware Avenue, Suite 200           300 Delaware Avenue, Suite 200
 Wilmington, DE 19801                     Wilmington, DE 19801
 (302) 472-7300                           (302) 472-7300
 dgattuso@hegh.law                        dgattuso@hegh.law
 anelson@hegh.law                         anelson@hegh.law

 Attorneys for Defendants Teva            Attorneys for Defendants Watson
 Pharmaceuticals USA, Inc.                Laboratories, Inc., and Teva Pharmaceuticals
                                          USA, Inc.

 RICHARDS, LAYTON & FINGER, P.A.          RICHARDS, LAYTON & FINGER, P.A.

 /s/ Katherine L. Mowery                  /s/ Renee Mosley Delcollo
 Steven J. Fineman (#4025)                Kelly E. Farnan (#4395)
 Katharine L. Mowery (#5629)              Renée Mosley Delcollo (#6442)
 One Rodney Square                        One Rodney Square
 920 N. King Street                       920 N. King Street
 Wilmington, Delaware 19801               Wilmington, DE 19801
 (302) 651-7700                           (302) 651-7700
 fineman@rlf.com                          farnan@rlf.com
 mowery@rlf.com                           delcollo@rlf.com

 Attorneys for Defendants Anchen          Attorneys for Defendants Alvogen Pine Brook
 Pharmaceuticals, Inc. and Par            LLC, and Alvogen Malta Operations Ltd.
 Pharmaceutical, Inc.


 YOUNG CONAWAY STARGATT &                 PHILLIPS, MCLAUGHLIN & HALL, P.A.
 TAYLOR, LLP
                                          /s/ David A. Bilson
 /s/ Samantha G. Wilson                   John C. Phillips, Jr. (#110)
 Anne Shea Gaza (#4093)                   David A. Bilson (#4986)
 Samantha G. Wilson (#5816)               1200 North Broom Street
 Rodney Square                            Wilmington, DE 19806
 1000 North King Street                   (302) 655-4200
 Wilmington, DE 19801                     jcp@pmhdelaw.com
 (302) 571-6600                           dab@pmhdelaw.com
 agaza@ycst.com
 swilson@ycst.com
 Attorneys for Defendant                  Attorneys for Defendants Apotex Inc.
 Sun Pharmaceutical Industries Ltd.       and Apotex Corp.


                                      5
Case 1:19-md-02902-RGA Document 120 Filed 06/29/20 Page 6 of 6 PageID #: 1350




 PHILLIPS, MCLAUGHLIN & HALL, P.A.             RICHARDS, LAYTON & FINGER, P.A.

 /s/ David A. Bilson                           /s/ Alexandra M. Ewing
 John C. Phillips, Jr. (#110)                  Frederick L. Cottrell, III (#2555)
 David A. Bilson (#4986)                       Alexandra M. Ewing (#6407)
 1200 North Broom Street                       One Rodney Square
 Wilmington, DE 19806                          920 N. King Street
 (302) 655-4200                                Wilmington, DE 19801
 jcp@pmhdelaw.com                              (302) 651-7700
 dab@pmhdelaw.com                              Cottrell@rlf.com
                                               Ewing@rlf.com
 Attorneys for Defendants Zydus
 Pharmaceuticals (USA) Inc. and Cadila         Attorneys for Defendants Lupin Limited
 Healthcare Ltd.                               and Lupin Pharmaceuticals, Inc.


 MORRIS JAMES LLP

 /s/ Kenneth L. Dorsney
 Kenneth L. Dorsney (#3726)
 500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801
 (302) 888-6800
 kdorsney@morrisjames.com




 Attorney for Defendant Mylan
 Pharmaceuticals Inc.


Dated: June 26, 2020




                       29 day of _________________,
IT IS SO ORDERED this ____           June           2020.


                                          /s/ Richard G. Andrews
                                         UNITED STATES DISTRICT JUDGE




                                           6
